Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2021 has been entered.
Election/Restrictions
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 September 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US 4,923,894) in view of Echigo et al. (US 2013/0183528) and Kritzman et al. (US 2009/0186096) (Kumari S, Pundhir S, Priya P, Jeena G, Punetha A, Chawla K, Jafaree Z, Mondal S and Yadav G (2014) EssOilDB: A database of essential oils reflecting terpene composition and variability in the plant kingdom. Database , http://www.nipgr.ac.in/Essoildb/)evidence for sources of essential oils is provided as evidence that claimed essential oils are inherent in the recited plant families).
Regarding Claims 1-4, 8, and 9, Kanda et al. (US’894) teach a composition comprising microparticles or nanoparticles (average particle size of between about 0.01 microns and about 100 microns), the microparticles or nanoparticles comprising a polymer material with one or more essential oil compounds incorporated therein (Abstract; col. 1, line 64 to col. 2, line 25; col. 5, lines 34-64; col. 10, lines 21-22; col. 12, lines 28-33). The essential oil compounds are organic compounds (e.g. terpenes, including monoterpenes, sesquiterpenes, diterpenes, lemon oil, which includes limonene, linalyl acetate, geraniol, ctronellol, linalool, and ocimene; citronella oil, which includes citronellol, citronellal, geraniol, limonene; rose oil, which includes citronellol, geraniol, nerol, linalool, phenyl ethyl alcohol, farnesol, stearoptene, α-pinene, β-pinene, α-terpinene, limonene, p-cymene, camphene, β-caryophyllene, neral, citronellyl acetate, geranyl acetate, neryl acetate, eugenol, methyl eugenol, rose oxide, α-damascenone, β-damascenone; thymol; etc., whose properties include being liquid at room temperature, soluble in organic solvents, insoluble in water, and can be extracted from plants by steam distillation, dry distillation, or mechanical processing without heating, including isomers thereof and derivatives made by esterification, hydrogenation, or hydration). Even though a recited intended use (“for use as a powder coating”) is not given patentable weight because Claims 1-10 are drawn to a composition, not a process, US’894 also teaches that the resulting microparticles or nanoparticles can be used as a coating powder (Example 6, col. 10, lines 43-49; Example 10, col. 11, lines 45-46, also indicating that Example 4 involves the production of a coating powder).
US’894 fails to teach the recited circularity. However, Echigo et al. (US‘528) is analogous art, which teaches polymer microparticles and provides evidence that sphericity (like circularity, a measure of how close a particle is to a sphere) is a result-effective variable, known in the art to affect the flowability, sliding ability, and touch of polymer microparticles [0142, 0187, 0192]. It would have been e.g. flowability, sliding ability) as evidenced by US’528.
US’894 teaches microparticles or nanoparticles encapsulating essential oils to function as anti-microbials, for example (col. 5, lines 52-57). The combination of US’894 in view of US’528 fails to teach expressly an amount of essential oil; however, since US’894 also discloses a function for the included essential oil (antimicrobial), it would have been obvious to a person of ordinary skill in the art to optimize the amount to within the recited range in order to provide a sufficient amount of essential oil to serve its function. Additionally, Kritzman et al. (US‘096) is analogous prior art teaching microencapsulated compositions, including essential oils (e.g. limonella oil, citronella oil) as antimicrobial agents and insect repellants [0172, 0226], and also teaching a range of between between 1 and 98% [0119]. Moreover, US’096 suggests incorporating an essential oil both in the interior of and on the surface of a microcapsule [0070, 0077]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the composition of the combination of US’894 in view of US’528 by incorporating essential oils within the recited range wt.% through routine optimization to achieve a desired function (e.g. antimicrobial and/ or insect repellency). Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Also, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the composition of the combination of US’894 in view of US’528 by incorporating essential oils both within and also on a surface of polymeric particles, because US’096 suggests essential oils both within and on the surface of a microcapsule to provide adequate insect repellant and antimicrobial properties. 
 linalyl acetate, linalool, and ocimene; citronella oil, including citronellol, citronellal, geraniol, limonene; rose oil, including citronellol, geraniol, nerol, linalool, phenyl ethyl alcohol, farnesol, stearoptene, α-pinene, β-pinene, α-terpinene, limonene, p-cymene, camphene, β-caryophyllene, neral, citronellyl acetate, geranyl acetate, neryl acetate, eugenol, methyl eugenol, rose oxide, α-damascenone, β-damascenone; thymol. All of the recited plant families and genera produce at least some of the disclosed essential oils (See, Kumari S, Pundhir S, Priya P, Jeena G, Punetha A, Chawla K, Jafaree Z, Mondal S and Yadav G (2014) EssOilDB: A database of essential oils reflecting terpene composition and variability in the plant kingdom. Database (DOI: 10.1093/database/bau120), http://www.nipgr.ac.in/Essoildb/). Even so, a source of an essential oil is not given patentable weight for a composition including a known essential oil.
Regarding Claim 7, US’894 teaches that the particle size distribution may be regulated by the polymerization method or by mixing particles with different average particle sizes (col. 4, lines 1-4), but fails to teach a specific size distribution. US’528 suggests a microparticle with a narrow particle distribution [0001], and a narrow particle distribution would reasonably be expected to provide more uniform properties and more control in an application. It would have been obvious to person of ordinary skill in the art at the time of invention to modify the composition of the combination of references by providing the microparticles with the recited size distribution in order to ensure uniformity in the properties of the microparticles and to provide more control over an application.
Regarding Claim 10, the source of an essential oil in a claimed composition, whether natural or synthetic, is not given significant patentable weight, but it would have been obvious to synthesize an otherwise naturally occurring oil for efficient mass production.
Response to Arguments
Applicant’s amendment, filed 6 July 2021, with respect to the rejection of Claims 1-10 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of Claims 1-10 under 35 USC 112(b) has been withdrawn. 
Applicant's arguments filed 6 July 2021 with respect to the rejections of Claims 1-10 under 35 USC 103 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the Office Action did not explain how a modification taught in the art would be achieved (Remarks, p. 13, last paragraph through p. 14, first paragraph), the standard is whether the prior art would have taught or motivated a modification. It is sufficient that Echigo suggests modification of microparticles to achieve disclosed properties. Examiner and Echigo need not explain every step for achieving the prior art modification; moreover, Applicant’s claims require no process steps.
In response to Applicant’s argument that the Office Action fails to explain how optimization would occur (Remarks, p. 14, second paragraph through p. 15, first paragraph), the Remarks are not persuasive, because Applicant does not deny that it is an exercise in mere routine optimization; optimization requires only the skill of a competent technician, not an inventor’s skill; and Examiner does not have the burden to explain how a competent technician would carry out routine optimization.
In response to Applicant’s argument that the combination of references fails to teach that essential oil compounds are incorporated within and on a surface of polymeric particles as amended (Remarks, p. 15, second paragraph), Kritzman et al. (US 2009/0186096) is cited to show the obviousness of this modification as amended.
In response to Applicant’s argument that the combination of references “does not teach each and every one of the following claim limitations” (Remarks, p. 16, paragraph 3), Applicant misconstrues Claim 2, which does not require every one of the recited compounds, but only “one or more” selected 
In response to Applicant’s argument that the source must be given patentable weight (p. 17, paragraph 2), Applicant disagrees, but provides no rationale for disagreement. The claims are drawn to a composition, not to a source, and essential oils are defined by their chemical composition, not by their source(s).
In response to Applicant’s argument that details for achieving a modification are given (p. 18, second paragraph), the issue is whether such distribution would have been obvious, not whether a process for achieving such distribution would have been obvious.
In response to Applicant’s argument that Examiner did not explain how a synthesis would be performed (Remarks, p. 18, last paragraph), the issue is whether it would have been obvious to produce a compound synthetically, not whether specific steps of synthesis would have been obvious. Claim 10 does not require specific steps. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712